Citation Nr: 1753453	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  07-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a spinal injury.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1982 to February 1987.  He had additional service with the Army National Guard between 1996 and 2001.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2009, the Veteran and his spouse testified at a Board hearing in Washington D. C.  The Veteran's Law Judge who conducted that hearing is no longer at the Board.  The case was remanded for due process considerations in January 2011, and to obtain records of the Veteran's National Guard service, in May 2011.  The Veteran was afforded the opportunity for a second hearing before a current member of the Board and, in July 2017, the Veteran testified at a travel Board hearing before the undersigned in Winston-Salem, North Carolina.  A transcript of both hearings has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

It is unfortunate that additional development is necessary in this case, but, given the testimony of the Veteran at his recent Board hearing, it is unavoidable.  The Veteran gave credible testimony that he sustained two injuries of his spine while on active duty, in 1983 and 1985.  He also testified that he has claimed service connection for disability of both the cervical and lumbar spine as a result of these injuries.  He objected to the findings of examiners who have rendered nexus opinions in this case, stating that they relied on incorrect documentation of his symptoms of cervical and lumbar pain following active duty.  It is noted that receipt of treatment records from his period of service in the Army National Guard postdated both the opinions of record, which were rendered by a VA examiner in 2007 and an independent medical expert in 2010.  Given the Veteran's statements and the receipt of additional medical records following the opinions that were rendered, the Board finds that an additional medical opinion regarding the cervical and lumbar spine is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any cervical and lumbar spine disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any cervical or lumbar spine disorder is related to service, including the injuries of which the Veteran testified during his hearing in 2017.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal, including the matter of entitlement to service connection for residuals of an injury of the cervical spine.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

